                 Case 2:20-mc-00065-RSL Document 5 Filed 08/07/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   STEVE LEWIS,                                     Cause No. MC20-0065RSL

 8                                                    ORDER DIRECTING CLERK TO ISSUE
                        Judgment Creditor,            WRIT OF EXECUTION
 9
            v.
10
     PETRI-LAURELHURST FMLY LTD and
11   MARLENE SPENCER
12
                        Judgment Debtors.
13

14
            Before this Court is Judgment Creditor’s request for an issuance of a Writ of Execution in
15
     the sum of $12,107.50 principal, $1.75 in post-judgment interest as of the date of application,
16
     and $47.00 in costs. Said judgment was originally issued in the in Civil Action No. 20-0539BJR.
17
            The Clerk of Court is hereby directed to issue the Writ of Execution attached to this
18
     Order for satisfaction of a money judgment out of the personal property of the Judgment
19
     Debtors.
20

21
            Dated this 7th day of August, 2020.
22

23                                                A
                                                  Robert S. Lasnik
24                                                United States District Judge
25

26

     ORDER DIRECTING CLERK TO
     ISSUE WRIT OF EXECUTION - 1
